Citation Nr: 1409993	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection generalized body aches, claimed as Gulf War Syndrome.

2.  Service connection for memory loss, claimed as Gulf War Syndrome.  

3.  Entitlement to service connection for rash, claimed as due to sarin gas exposure. 

4.  Whether the recoupment of the Veteran's separation pay was appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989, and April 1990 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that while the Veteran filed a claim of entitlement to an increased rating for central serous retina scar, left eye, the Veteran did not perfect his appeal inasmuch as he did not file a VA Form 9 after RO issued a statement of the case (SOC) in December 2009.  However, he did file a VA Form 9 in August 2009.  And, in Archbold v. Brown, 9 Vet. App. 124   (1996), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances a substantive appeal could be timely even though a SOC had not yet been issued by the RO.  The Board finds that facts of the present case closely parallel those of the Archbold case. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The issue of Clear and Unmistakable Error in the RO's August 19, 1994, rating decision that denied service-connection for a psychiatric disorder has been raised by the Veteran's January 2014 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for memory loss and whether the recoupment of the Veteran's separation pay was appropriate are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rash did not have clinical onset in service and is not otherwise related to active duty.

2.  Generalized body aches did not have their clinical onset in service and are not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  A rash was not incurred in or aggravated by active.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  
 
3.  Generalized body aches were not incurred in or aggravated by active. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

A. Duty to Notify

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a January 2007 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in May 2007.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.


B. Duty to Assist

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.

Second, the Veteran was afforded VA examinations in June 2008 and April 2009, and there is no argument or indication that they are inadequate for adjudication purposes.  Thus, the medical evidence is sufficient.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's DD-214 indicates that he earned the Saudi Arabia Kuwait Liberation Medal and the Southwest Asia Service Medal, and the Veteran also discussed his service during his June 2008 VA examination.   

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities, (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, "there is no requirement that there be competent evidence of a nexus between the claimed illness and service."  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

1.  Rash

The Board finds that service connection for rash is not warranted.  

Service connection is not warranted on a direct basis because there is no current disability.  At his June 2008 VA examination, the examiner did not find any rashes.  The Board notes the Veteran's statements concerning his rashes.  See, e.g., August 2006 VA treatment records.  As a lay person, the Veteran is competent to testify as to such observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  There is also no reason to question his credibility.  However, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints.  

As there is no evidence of a current disability, service connection is not appropriate on a direct basis. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection is also not available on a presumptive basis due to the Veteran's service in Southwest Asia.  At his May 2008 examination, there was no evidence of rashes that exhibit intermittent episodes of improvement and worsening over a six-month period, as required by § 3.317(a), and no statements by the Veteran that testify as such.  

Accordingly, service connection is not appropriate on a presumptive basis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.3.317.  

2.  Body Aches

Service connection for body aches is denied.

The Veteran is not entitled to service connection on a presumptive basis due to his service in Southwest Asia.  As noted above, presumptive service connection under 38 C.F.R. § 3.317 requires an undiagnosed illness or medically unexplained chronic multi symptom illness.  However, neither of these prongs are applicable to here.  At his June 2008 VA examination, the Veteran was diagnosed with bilateral ankle sprain secondary to distal spurring and minimal calcification.  He was also diagnosed with bilateral shoulder sprain secondary to degenerative joint disease and spurring.  As these ailments are diagnosed and medically explained, he is not entitled to presumptive service connection under Section 3.317.  The Board also notes that the Veteran was service connected for degenerative arthritis of the lumbar spine and left knee in a June 2009 rating decision, accounting for some of his aches and pain.  

Accordingly, without evidence of an undiagnosed illness or medically unexplained chronic multi symptom illness, connection is not appropriate on a presumptive basis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.3.317.  

The Veteran is also not entitled to direct service connection on a direct basis.  While the Veteran has current bilateral ankle and shoulder disabilities, there is no evidence in the record of an in-service injury or event.  His service treatment records contain no mention of treatment for ankle and shoulder problems.  

The Veteran declined a separation examination in June 1989, and a medical history from May 1989 denies any problems and contains a statement from the Veteran that he is in good health.  An examination and medical history from December 1989, when the Veteran reenlisted, list no ankle or shoulder issues.  In a June 1991 medical history, conducted when the Veteran returned from Southwest Asia, the Veteran again listed no problems, and included a statement that he was fine.  

As there is no evidence of an in-service injury or event, service connection is not appropriate on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Finally, there service connection is not appropriate on a presumptive basis.

While degenerative joint disease, as arthritis, is a chronic diseases under 38 C.F.R. § 3.309(a), no notations of this ailment or any characteristic manifestations thereof were noted in the Veteran's STRs.  There is neither evidence that these ailments manifested to a compensable degree within one year of the Veteran's departure from service nor any showing of continuity of symptomatology since the Veteran's service.  As such, service connection under 38 C.F.R. § 3.309(a) is not warranted, and degenerative joint disease may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for rash is denied.

Service connection for body aches is denied.


REMAND

The Board finds that additional development is necessary for the Veteran's claim of entitlement to service connection for memory loss.  Remand is also necessary on the matter of the Veteran's notice of disagreement with recoupment of his separation pay.

The Veteran asserts that his memory loss is due to Gulf War Syndrome.  The Veteran's June 2008 mental health examination, the examiner stated that the Veteran's PTSD and depression could be a contributing factor to his memory loss.  However, the appropriate testing was not done, as the examiner was not trained in neuropsychology.  The source of the Veteran's memory loss was therefore not determined.  Accordingly, remand is necessary to determine the etiology of the Veteran's memory loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

Further, the Veteran was notified in a July 2009 letter, which was sent with a copy of a June 2009 rating decision that granted service connection for low back and left knee disabilities, that his monthly payments would be withheld until his separation pay was recouped.  While the Veteran timely filed a notice of disagreement on this issue in August 2009, the RO incorrectly informed him in a March 2011 letter that he was notified of such recoupment on April 17, 1994.  There is no evidence of such notification in the record, and, regardless, the Veteran did not receive a compensable rating until July 2009.  Accordingly, his notice of disagreement was timely.  A Statement of the Case has not been provided as to this issue, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238   (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall issue a Statement of the Case as to the issue of whether the recoupment of the Veteran's separation pay was appropriate.  See Manlincon, supra.

2.  Request the Veteran to identify treatment providers for his memory loss, and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

3. Next, schedule the Veteran for a VA neuropsychology examination to determine the nature and etiology of his memory loss.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) a result of his military service, including his service in Southwest Asia.

The examiner should provide a complete rationale for any opinions offered, which should take into consideration the Veteran's lay statements, as well as pertinent medical evidence.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

4. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


